DETAILED ACTION
Claims 1, 12, 15-16 are amended. Claims 17-20 are new.
Claims 4-5, 9-10 were previously cancelled.
Claims 1-3, 6-8, 11-20 are pending. 
Priority: July 26, 2018
Assignee: VMWare

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.
 

	Allowable Subject Matter
Claims 1-3, 6-8, 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance. Claims 1, 15-16 each contain the following limitations that distinguish the claims from the prior art:
“…detecting a page fault associated with a request for instruction data directed to a virtual address; in response to detecting the page fault: obtaining a page table from a first data structure, wherein the page table maps the virtual address to a page associated with a physical address; retrieving metadata from a page frame entry in a page frame database using the physical address associated with the instruction data, wherein the page frame database is separate and distinct from the page table and wherein the page frame database comprises a plurality of page frame entries associated with two or more applications of a plurality of applications running on the operating system associated with the instruction data; 
A related prior art would be Hashimoto et al.(20120254499) where the page descriptor related to share page and virtual memory address is rewritten, when current share page is related to existing page, such that the unnecessary pages are not read during reading, and hence the start-up time can be shortened.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132